Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
No claims have been amended.

Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments with respect to the pending claims been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Double Patenting
I.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

II.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


III.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,623,456. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.

Instant Application – 16/812,102
Conflicting Patent – 10,623,456
1, 5, 15. A system comprising: 
one or more processors; 
a memory; and 
one or more instructions stored in the memory and executable by the one or more processors to perform operations comprising: 
initiating, by an initiating user equipment, signaling to establish a communication session using a first communication method; 
transmitting a request for capability exchange associated with a destination user equipment, the request addressed to the destination user equipment; 
receiving an indication of capabilities associated with the destination user equipment, the indication including at least first capabilities associated with the first communication method and second capabilities associated with a second communication method; 
establishing the communication session between the initiating user equipment and the destination user equipment; and 
updating a database at the initiating user equipment, the database including capability information corresponding to the capabilities associated with the destination user equipment.
1, 5, 15. A system comprising:
one or more processors;
a memory; and
one or more components stored in the memory and executable by the one or more processors to perform operations comprising:
initiating, by an initiating user equipment, signaling to establish a communication session using a first communication method;
transmitting a request for capability exchange associated with a destination user equipment, the request addressed to the destination user equipment;
receiving an indication of capabilities associated with the destination user equipment, the indication including at least first capabilities associated with the first communication method and second capabilities associated with a second communication method;
establishing the communication session between the initiating user equipment and the destination user equipment;
updating a database on the initiating user equipment, the database including capability information corresponding to the capabilities associated with the destination user equipment;
retrieving, by the initiating user equipment, the capability information corresponding to the 
rendering to a display of the initiating user equipment, by the initiating user equipment, indicia of the retrieved capability information; and
after the rendering, receiving, by the initiating user equipment, an input selecting one of the communication methods associated with a respective one of the capabilities corresponding to at least a part of the indicia of the capability information.
2. The system of claim 1, wherein the indication is a first indication, the operations further comprising transmitting, to the destination user equipment, a second indication of third capabilities associated with the initiating user equipment, the second indication including at least the first capabilities associated with the first communication method and the second capabilities associated with the second communication method.
2. The system of claim 1, wherein the indication is a first indication, the operations further comprising transmitting, to the destination user equipment, a second indication of third capabilities associated with the initiating user equipment, the second indication including at least the first capabilities associated with the first communication method and the second capabilities associated with the second communication method.
3. The system of claim 1, the operations further comprising: receiving, at the initiating user equipment, a response to the signaling to establish the communication session; and transmitting the request for the capability exchange at least partially in response to the response to the signaling to establish the communication session.
3. The system of claim 1, the operations further comprising: receiving, at the initiating user equipment, a response to the signaling to establish the communication session; and transmitting the request for the capability exchange at least partially in response to the response to the signaling to establish the communication session.
4. The system of claim 1, wherein the first communication method comprises a voice communication and the second communication method comprises a video communication, and wherein the first capabilities are associated with the destination user equipment being capable of transmitting and receiving the voice communication, and wherein the second capabilities are associated with the destination user equipment being capable of transmitting and receiving the video communication.
4. The system of claim 1, wherein the first communication method is a voice communication and the second communication method is a video communication, and wherein the first capabilities are associated with the destination user equipment being capable of transmitting and receiving the voice communication, and wherein the second capabilities are associated with the destination user equipment being capable of transmitting and receiving the video communication.
6, 16. The first user equipment of claim 5, wherein the indication includes the capability information associated with the second user equipment, and wherein the indication is transmitted by the second user equipment to the first user equipment.
6, 16. The first user equipment of claim 5, wherein the indication includes the capability information associated with the second user equipment, and wherein the indication is transmitted by the second user equipment to the first user equipment.
7, 17. The first user equipment of claim 6, wherein the communication session is associated with a first communication method, and wherein the indication includes the capability information including a first capability associated with the first communication method and a second capability associated with a second communication method.
7, 17. The first user equipment of claim 6, wherein the communication session is associated with a first communication method, and wherein the indication includes the capability information including a first capability associated with the first communication method and a second capability associated with a second communication method.
8. The first user equipment of claim 7, wherein the first capability comprises a voice capability, and wherein the second capability comprises at least one of a video capability, a rich communication services (RCS) capability, a real time text (RTT) capability, and a short message service/multimedia messaging service (SMS/MMS) capability.
8. The first user equipment of claim 7, wherein the first capability is a voice capability, and wherein the second capability includes at least one of a video capability, a rich communication services (RCS) capability, a real time text (RTT) capability, and a short message service/multimedia messaging service (SMS/MMS) capability.
9, 18. The first user equipment of claim 5, wherein the indication includes an error message associated with the second user equipment, and wherein the indication is transmitted by a capability server to the first user equipment.
9, 18. The first user equipment of claim 5, wherein the indication includes an error message associated with the second user equipment, and wherein the indication is transmitted by a capability server to the first user equipment.
10. The first user equipment of claim 9, wherein the request comprises a first request, the error message comprises a first error message, and the operations further comprise: 
determining that a first number of received error messages is below a threshold value; 
transmitting a second request for the capability exchange associated with the second user equipment; 
receiving a second error message at least partially in response to the second request; and determining that a second number of received error messages meets the threshold value, wherein updating the capability information associated with the second user equipment is based at least in part on the second number of received error messages meeting the threshold value.
10. The first user equipment of claim 9, wherein the request is a first request, and wherein the error message is a first error message, the operations further comprising:
determining that a first number of received error messages is below a threshold value;
transmitting a second request for the capability exchange associated with the second user equipment;
receiving a second error message at least partially in response to the second request; and
determining that a second number of received error messages meets the threshold value, wherein updating the capability information associated with the second user equipment is based at least in part on the second number of received error messages meeting the threshold value.
11. The first user equipment of claim 9, wherein the error message comprises an HTTP 404 error message.
11. The first user equipment of claim 9, wherein the error message is a HTTP 404 error message.
12. The first user equipment of claim 5, wherein the capability information comprises first capability information, the operations further comprising transmitting, by the first user equipment, second capability information corresponding to communication capabilities of the first user equipment prior to receiving the indication of the capabilities associated with the second user equipment.
12. The first user equipment of claim 5, wherein the capability information is first capability information, the operations further comprising transmitting, by the first user equipment, second capability information corresponding to communication capabilities of the first user equipment prior to the receiving the indication of the capabilities associated with the second user equipment.
13, 20. The first user equipment of claim 5, wherein the capability information comprises first capability information, and the operations further comprise transmitting, by the first user equipment, second capability information corresponding to communication capabilities of the first user equipment, wherein transmitting the capability information is performed at least partially in response to receiving the indication of the capabilities associated with the second user equipment.
13, 20. The first user equipment of claim 5, wherein the capability information is first capability information, the operations further comprising transmitting, by the first user equipment, second capability information corresponding to communication capabilities of the first user equipment, wherein the transmitting the capability information is performed at least partially in response to the receiving the indication of the capabilities associated with the second user equipment.
14. The first user equipment of claim 5, wherein the indication comprises a first indication and the operations further comprise: receiving a second indication of a device capability discovery method supported by a network; and transmitting the request for the capability exchange based at least in part on the second indication of the device capability discovery method.
14. The first user equipment of claim 5, wherein the indication is a first indication, the operations further comprising: receiving a second indication of a device capability discovery method supported by a network; and transmitting the request for the capability exchange based at least in part on the second indication of the device capability discovery method.
19. The processor-implemented method of claim 18, wherein the request is a first request, and wherein the error message is a first error message, the processor-implemented method further comprising: 
determining that a first number of received error messages is below a threshold value; 
transmitting a second request for the capability exchange associated with the second user equipment; 
receiving a second error message at least partially in response to the second request; and determining that a second number of received error messages meets the threshold value, wherein updating the capability information associated with the second user equipment is based at least in part on the second number of received error messages meeting the threshold value.
19. The processor-implemented method of claim 18, wherein the request is a first request, and wherein the error message is a first error message, the processor-implemented method further comprising:
determining that a first number of received error messages is below a threshold value;
transmitting a second request for the capability exchange associated with the second user equipment;
receiving a second error message at least partially in response to the second request; and
determining that a second number of received error messages meets the threshold value, wherein updating the capability information associated with the second user equipment is based at least in part on the second number of received error messages meeting the threshold value.





Conclusion
IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448